Carpenter, J.
The plaintiff having been convicted of the crime of drunkenness before the City Court of New Haven, moved for an appeal to the Superior Court, which motion was denied. She then brought this suit for a mandamus to compel the judge to allow the appeal. The defendant demurred, and the case is reserved for the advice of this court.
The statute allows an appeal in such eases when they are tried by a justice of the peace. Gen, Statutes, p. 588, *423sec. 7. But when tried by the City Court of New Haven the charter of the city denies the right of appeal. The plaintiff claims that the general statute, although in terms applying only to cases tried by justices of the peace,, yet in its spirit and intention applies also to cases tried in the City Court, and should prevail notwithstanding the provisions of the charter. That distinction may bedncongruous and may have been the result of inadvertence. On the other hand it may be that it was intended, for reasons regarded as sufficient, to make-the, judgment of the City Court conclusive. However that may be, we are not at liberty to ignore the distinction, but must take the statute as we find it.
In the nest place, it is contended that the provisions of the charter violate that clause in the constitution securing to parties the right-to a trial-by jury.' A party accused of drunkenness had no right to a trial by jury when the constitution was adopted. As the law then was he was tried by a justice of the peace without a jury, and with no right -of appeal. Stat. 1808, p. 231. Hence.the constitution does not in such cases secure a right to a jury trial.
Besides, it may be a question whether this offence does not fall within the police powers of the state, so that the legislature may regulate the trial and punishment thereof as it pleases.
We advise the Superior Court that the complaint is insufficient.
In this opinion the other judges concurred.